110 F.3d 65
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Maurice Edward HUGHLEY, Defendant-Appellant.
Nos. 95-6423, 95-6424.
United States Court of Appeals, Sixth Circuit.
March 24, 1997.

Before:  KEITH, MERRITT and COLE, Circuit Judges.
MERRITT, Circuit Judge.


1
In this appeal of defendant's parole revocation, the case has been submitted to the Court on the briefs of counsel for defendant Hughley (counsel withdrew from the case after submitting the brief) and the pro se briefs of Hughley.  We have examined the briefs and appendix in the case.  We find no merit to the claim that inadmissible evidence was used as the basis for the parole revocation in violation of due process of law.  We agree with the District Court that the evidence about which Hughley complains was reliable hearsay which is permitted in parole revocation proceedings.  Nor was the sentence imposed improper.  It was based upon the range permitted by the Sentencing Guidelines.  We do not find any basis for Hughley's pro se claim for ineffective assistance of counsel nor do we find that the court below made an upward departure.


2
Accordingly, the judgment of the District Court is AFFIRMED.